Citation Nr: 1403164	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  08-36 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for back disability.

2. Entitlement to service connection for depression, to include as secondary to a back condition.


REPRESENTATION

Appellant represented by:	John L. Jernigan, III, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to March 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified before the undersigned at a travel Board hearing in August 2010.  A transcript of the hearing is associated with the claims file.

In January 2011, the Board remanded these issues to the RO and requested that the Veteran be provided with a VA examination and the examiner be asked to provide an opinion as to the etiology of the Veteran's back disability.  Although a VA examination was conducted, the Board found that there had not been substantial compliance with the January 2011 remand directives and remanded the matter for additional development in November 2011.  Stegall v. West, 11 Vet. App. 268 (1998). 

In the November 2011 remand, the Board directed that the RO attempt to obtain any outstanding medical records relating to the Veteran's back disabilities and that the Veteran be afforded a VA examination which discusses the etiology of any back disability suffered by the Veteran.  The record shows that a VA examination was conducted in February 2012.  A review of this VA examination report, however, shows that there was not substantial compliance with the November 2011 remand directives.  Stegall, 11 Vet. App. 268.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current back disabilities are related to his period of active service.

The evidence of record reflects at least five separate diagnoses relating to the Veteran's back problems since the date of the Veteran's claim in December 2006.  By way of an August 2008 letter, Dr. Barnes indicated that the Veteran then suffered from spondylolysis at L5 and a bulging disc between L5 and S1.  The finding of spondylolysis at L5 was further iterated by the March 2011 and February 2012 VA examiners.  In addition, the February 2012 VA examiner stated that the Veteran suffers from intervertebral disc syndrome.  Treatment records from Dr. Barnes, dated January 2011 to February 2012, also reveal that the Veteran has been diagnosed with cervical spine disc disease and lumbar spine disc disease.

By way of a January 2011 decision, the Board remanded the instant matter for further development.  Specifically, the Board sought that the Veteran be provided with a VA examination to discuss the etiology of any back disability that the Veteran was suffering from.  To that end, the Board requested that the examiner provide an opinion as to whether any back disability suffered by the Veteran clearly and unmistakably preexisted his period of active service and, if so, whether it was clear and unmistakable that any back disability did not undergo aggravation during service.  In the event that a back disability was found not to have clearly and unmistakably preexisted service, the examiner was to opine as to whether it was at least as likely as not that the back disability was etiologically related to his service.

A VA examination was provided in March 2011.  There, the examiner diagnosed the Veteran as having spondylolysis at L5.  Given that diagnosis, the examiner opined that the evidence clearly and unmistakably showed that the Veteran's spondylolysis at L5 clearly and unmistakably preexisted service.  The examiner also stated that the Veteran's spondylolysis was not caused by or aggravated by his period of active service.

The matter was then returned to the Board and again, by way of a November 2011 decision, it was remanded for further development.  There, the Board determined that the March 2011 examiner's report was inadequate for several reasons.  First, the examiner did not opine as to whether the Veteran's spondylolysis at L5 was clearly and unmistakably aggravated by his period of active service, given the examiner's finding that the condition was found to clearly and unmistakably preexist service.  Second, the examiner did not address all current diagnoses of the Veteran's back problem.  Specifically, by way of an August 2008 letter, Dr. Barnes stated that in addition to spondylolysis at L5, the Veteran suffered from a bulging disc between L5 and S1.  The March 2011 examiner did not opine as to whether the Veteran does in fact suffer from a bulging disc between L5 and S1, let alone whether that condition preexisted service or was otherwise related to service.  As such, the Board, in addition to requesting that missing medical records attempt to be obtained, remanded the matter for the Veteran to be afforded an adequate exam that addressed the etiology of all the Veteran's currently diagnosed back disabilities, including Dr. Barnes' diagnosis of a bulging disc between L5 and S1.

In response to the Board's November 2011 remand, the Veteran was afforded a VA examination.  In the report of that examination, the examiner noted that the Veteran was diagnosed with spondylolysis at L5 and a lumbosacral sprain in 1981.  The Veteran's claims file was reviewed by the examiner and testing was performed.  The examiner determined that arthritis was not documented in imaging, but opined that the Veteran does suffer from intervertebral disc syndrome.  The examiner discussed only the etiology of the Veteran's spondylolysis at L5 only and opined "that the currently diagnosed spondylolysis clearly and unmistakably existed prior to service[.]" and "[that condition] was clearly and unmistakably not caused by, aggravated by nor did it result from [the Veteran's] military service."  The examiner did not discuss Dr. Barnes' diagnosis of a bulging disc between L5 and S1, nor did the examiner discuss the etiology of her own diagnosis of intervertebral disc syndrome. 

As the examiner failed to comply with the instructions of the Board's November 2011 remand, another remand is required to ensure compliance.  See Stegall, 11 Vet. App. 268.  Specifically, the examiner failed to address the nature and etiology of all diagnosed back disabilities.  While the examiner addressed the etiology of the Veteran's spondylolysis at L5, the examiner did not address Dr. Barnes' diagnosis of a bulging disc between L5 and S1, the examiner's own diagnosis of intervertebral disc syndrome, any diagnosis of a lumbosacral sprain, or Dr. Barnes' diagnoses of cervical spine disc disease and lumbar spine disc disease.  Given the examiner's failure to consider all diagnoses made with respect to the Veteran's back, substantial compliance with the Board's November 2011 remand is not found and such compliance must be achieved prior to adjudication of this appeal.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the VA examiner who examined the Veteran in February.  The claims file, including a copy of this remand, must be provided to the examiner in conjunction with the requested opinion.

(If that VA examiner is unavailable, provide the claims file to another competent expert for the opinion, or if necessary, schedule the Veteran to undergo a comprehensive VA examination to determine which back disabilities the Veteran currently suffers from and whether any of those disabilities are etiologically related to his active service.)

a. The examiner should specifically state which back disabilities the Veteran currently suffers from.  In doing so, if the examiner concludes that the Veteran does not suffer from a back disability for which the Veteran has been diagnosed in the past, the examiner should explain why such a diagnosis is not appropriate. 

The examiner must specifically comment on whether the Veteran has spondylolysis at L5, a bulging disc between L5 and S1, lumbosacral sprain, intervertebral disc syndrome, lumbar spine disc disease, cervical spine disc disease, and any other rendered diagnosis relating to the Veteran's back.

b. After determining which back disabilities the Veteran suffers from, the examiner must provide separate opinions as to (1) whether the disability preexisted the Veteran's service, if so the examiner should cite to the evidence of record to support that conclusion and state whether they believe the evidence is clear and unmistakable (undebatable) as to show the disability preexisted service; (2) if the examiner finds that the disability preexisted service, they are also asked to determine if it can be concluded with clear and unmistakable (undebatable) certainty that the preexisting disability did not undergo a worsening in service to a permanent degree beyond that which would be due to a natural progression of the disability.

If it is determined that any back disability did not preexist service, the examiner is further requested to provide an opinion whether there is a 50 percent probability or greater (at least as likely as not) that any currently diagnosed disability can be related to the Veteran's service.

A complete rational for any opinion expressed must be provided.

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). 

2. The RO must ensure that the medical examination report and requested opinion(s) comply with this remand and the questions presented in the request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  See Stegall, supra.

3. After undertaking any other development deemed appropriate the RO should re-adjudicate the issues on appeal.  If the benefit sought is not granted, the Veteran, and his attorney, should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the RO. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


